DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Pre-Brief Appeal Request filed 03/17/2021. 
Claims 1-3, 6-9, 11, 12 and 16 are pending and have been examined. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney John Luce on May 7, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently amended) A system for manufacturing sacks or bags from a web, comprising:
	at least a tube extruding machine, which receives the web after an adhesive has been applied thereto, and a bottom jointing machine having control components associated therewith,
	a transport 
	a control unit configured:
		such that manufacturing speeds of the tube extruding machine and the bottom jointing machine are transmitted to and/or processed by the control unit, and 

		the system operating parameters comprising a first part and a second part, with the first part being a parameter which is recorded once before a start of a production run, and the second part being a parameter determined from a current production run,
	with the manufacturing speed of at least one of the tube extruding machine and the bottom jointing machine being set with the control unit
	(i) such that a filling level of the transport 
	(ii) based on operating values of the tube extruding machine or the bottom jointing machine that are transmitted to and processed by the control unit,
	with the target value being adjustable by the control unit during the production of the sacks or bags, and
	with the transport 

3. (Currently amended) A method of manufacturing sacks of bags from a web with at least a tube extruding machine, which received the web after an adhesive has been applied thereto, a bottom jointing machine, a transport 
	with the transport 
	reporting to the control unit manufacturing speeds of the tube extruding machine and the bottom jointing machines, and at least one other operating parameter of the tube extruding machine, the bottom jointing machine, and the transport 

		the manufacturing speed of at least one of the tube extruding machine and the bottom jointing machine based on the reported speeds and on system operating parameters,
		the system operating parameters comprising a first part and a second part, with the first part being a parameter which is recorded once before a start of a production run, and the second part being a parameter determined from a current production run,
	such that a filling level of the transport 
	with the target value being adjustable by the control unit during the production of the sacks or bags, and
	with the transport 

6. (Currently amended) The method according to claim 3, wherein the target value ranges between a lower limit and an upper limit within a volume of the transport 

9. (Currently amended) The method according to claim 3, wherein a capacity of the transport 




	control components associated with the tube extruding machine and the bottom jointing machine, and
	a control unit configured to have transmitted thereto manufacturing speeds of the tube extruding machine and the bottom jointing machine, and
	to prepare and/or set the manufacturing speed of the tube extruding machine and the bottom jointing machine based on system operating parameters,
	the system operating parameters comprising a first part and a second part, with the first part being a parameter which is recorded once before a start of a production run, and the second part being a parameter determined from a current production run,
	(i) such that a filling level of the transport 
	with the target value being adjustable by the control unit during the production of the sacks or bags, and
	with the transport 

16. (Currently amended) The system according to claim 1, wherein the first part of the system operating parameter is at least one of a sack format, a type of the adhesive, an order quantity, a diameter of a roll sleeve, a specified cleaning or maintenance interval, a curing time of the adhesive, a maximum acceleration of the machines depending on the bag or sack being 

Allowable Subject Matter
Claims 1-3, 6-9, 11, 12 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed transport device always being partially full of the sacks or bags in addition to the limitations included in Claims 1, 3 and 12. 

The Prior Art does not teach transport device always being partially full of the sacks or bags. 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731